Citation Nr: 1144862	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  10-41 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a lower back disorder.  

3.  Entitlement to service connection for peripheral neuropathy in the right upper extremity.  

4.  Entitlement to service connection for peripheral neuropathy in the left upper extremity.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The record indicates that the Veteran served on active duty in the United States Army from December 1990 to April 1991, and from September 2004 to June 2008.  The record also indicates that the Veteran served in the U.S. Army Reserves for many years.  

This case comes before the Board of Veterans Appeals (the Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In the rating decision on appeal, the RO also denied service connection claims for bilateral lower extremity peripheral neuropathy.  The Veteran filed a timely notice of disagreement (NOD) against that decision in February 2010.  The Veteran should be issued a Statement of the Case (SOC) in response.  See Manlincon v. West, 12 Vet. App. 238 (1999).  This matter is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence of record indicates that the Veteran does not have hepatitis C.  

2.  The evidence of record in equipoise was to whether the claimed lower back was aggravated during a period of active service.  

3.  The evidence of record is in equipoise as to whether the claimed peripheral neuropathy in the right upper extremity was aggravated during a period of active service..  

4.  The evidence of record is in equipoise as to whether the claimed peripheral neuropathy in the left upper extremity was aggravated by a period of active service.  


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 101, 1110 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.306 (2011).

2.  A lower back disorder was aggravated by active service.  38 U.S.C.A. §§ 101, 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.306, 3.307, 3.309 (2011).

3.  Peripheral neuropathy in the right upper extremity was aggravated by active service.  38 U.S.C.A. §§ 101, 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.306, 3.307, 3.309 (2011).

4.  Peripheral neuropathy in the left upper extremity was aggravated by active service.  38 U.S.C.A. §§ 101, 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.306, 3.307, 3.309 (2011).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2008.  This letter fully addressed all three notice elements.  The letter informed the Veteran of what evidence was required to substantiate his claims and of the Veteran's and VA's respective duties for obtaining evidence. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, notice consistent with the Court's holding in Dingess was provided to the Veteran in the June 2008 letter.  Moreover, this notice was provided to the Veteran prior to the initial February 2009 AOJ decision that decided his claims.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a claimant before the initial unfavorable RO decision).  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the record indicates that the RO obtained all information relevant to the Veteran's claims.  Moreover, the Veteran underwent VA medical examination for each of the claims addressed in this decision.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained relevant records, and has provided adequate examinations to the Veteran.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


The claims to service connection

The record indicates that the Veteran served in the U.S. Army for approximately 30 years.  He is reported to have served on active duty between December 1990 and April 1991, and between September 2004 and June 2008.  The record also indicates that he served on several periods of active duty for training (ACDUTRA) amounting to approximately three years of active service, and that he served on many periods of inactive duty for training (INACDUTRA) over a period of approximately 24 years.  

A December 2007 medical evaluation board report states that the Veteran failed to meet retention standards due to several disabilities, to include the lower back and peripheral neuropathy disorders addressed in this decision.  A subsequent physical evaluation board report of proceedings, dated in February 2008, similarly found that the Veteran's disorders rendered him physically unfit for duty.  The Veteran was eventually placed on the Temporary Disability Retired List in February 2008.  In June 2008, he retired from service.    

The Veteran claims that four disorders - hepatitis C, a lower back disorder, and peripheral neuropathy in the right and left arms - relate to his service and should be service connected.  In the February 2009 rating decision on appeal, the RO denied his claims.  For the reasons set forth below, the Board agrees with that decision in part.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  

The first line of inquiry for a service connection claim is whether the evidence indicates the existence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim.").

The evidence of record indicates that the Veteran has current lower back and peripheral neuropathy disorders.  VA compensation examination reports dated in February 2009 and November 2010 include diagnoses of degenerative joint disease, degenerative disc disease, and upper extremity peripheral neuropathy.  Moreover, a June 2009 private medical report of record notes diagnoses of lumbosacral degenerative disc and joint disease.  The Board will assess whether the evidence of record supports the Veteran's assertion that these current disorders relate to his service.  This assessment will be conducted below.  Before doing so, the Board notes that the preponderance of the evidence of record indicates that the Veteran does not have a current hepatitis C disorder.  See Alemany and Gilbert, both supra.  The evidence addressing this issue consists of service treatment records, a VA treatment record, the VA compensation examination reports dated in February 2009 and November 2010, and lay statements from the Veteran.  

Service treatment records and a VA treatment record indicate the presence of hepatitis C in the Veteran's blood.  Service treatment records dated from the early 1990s indicate that the Veteran had tested positive for the hepatitis C antibody.  Moreover, in a February 2009 VA treatment record, which also served as a letter to the Veteran, it is stated that a recent blood test was positive for the hepatitis C antibody.  The letter also indicated that the Veteran had an active hepatitis C infection.   

However, the two VA compensation examiners who reviewed this matter concluded that the Veteran did not have a current hepatitis C disorder.  

The February 2009 examiner noted evidence of record that the Veteran was tested as HCV AB positive during service, but that a "viral load was done and was negative."  The examiner indicated that the Veteran did not experience any symptoms that would be associated with hepatitis C infection "given the absence of a viral load or quantitative."  This examiner concluded that although the Veteran was positive for hepatitis C antibodies, "there is no evidence that the Veteran has actually contracted hepatitis C given his quantitative which is negative to date."  The examiner further stated, "[n]o evidence of current hepatitis C infection or diagnosis."    

The November 2010 examiner also noted that the Veteran exhibited no signs or symptoms of hepatitis C infection.  The examiner noted the February 2009 blood test which showed that the Veteran was "reactive" to the hepatitis C antibody.  But the examiner also indicated that that test indicated a negative viral load.  In the conclusion of the report, the examiner stated that the Veteran was positive for hepatitis C antibody on his lab work, "but he has no viral load and therefore no active infection."  The examiner expanded on his opinion by explaining that a blood test indicating that "somebody reacts to the antibody" can indicate infection but not necessarily so.  The examiner indicated that reaction to the antibody could also indicate exposure but no infection, or a resolved infection, or a false positive.  The examiner stated that a hepatitis C diagnosis would be warranted if both of two steps were satisfied - first, a positive antibody test, and second, a positive viral load.  The examiner found that no infection occurred here because viral load testing "has always been negative according to the records[.]"  This examiner then further supported his opinion in an addendum, which contained blood tests results from as recent as November 2010, or many months after the blood test which led to the February 2009 letter to the Veteran.  The addendum report indicated negative viral loads.    

The Board notes that each of the VA examiners indicated a personal evaluation of the Veteran, and a review of the entire claims file.  And each examiner supported their opinion with a rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).   

In determining whether the record indicates the presence of current hepatitis C, the Board has reviewed and assessed the Veteran's statements.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

In this matter, the Veteran has stated that he has had hepatitis C since the early 1990s, when his blood donation was refused due to his testing positive for the hepatitis C antibody.  The Board finds the Veteran's statements credible and supported by volumes of medical evidence which demonstrate that the Veteran tested positive in the 1990s.  With regard to whether he actually has hepatitis C, however, the Board finds the Veteran's statements of limited probative value.  That is because the diagnosis of a hidden blood disorder - a disorder that is not observable - is essentially a medical matter beyond a layperson's competency.  See Espiritu, supra.  In this matter, the medical evidence directly analyzing the Veteran's history of blood tests has found that, though the Veteran has tested positive for the hepatitis C antibody, he simply does not have hepatitis C.  As such, a service connection finding would be unwarranted here for hepatitis C.  See Brammer, supra.  

The Board will now address the Veteran's current lower back disability and current upper extremity peripheral neuropathy.  

When a Veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain disorders, such as arthritis and organic diseases of the nervous system, will be presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for disease that is diagnosed after discharge from active service, when the evidence establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d).

As indicated, the Veteran served on extended periods of active duty, and on many ADCUTRA and INACDUTRA assignments.  The Board has reviewed the record to determine whether service connection findings would be warranted based on the Veteran's active service, or based on his reserve service (i.e., ACDUTRA or INACDUTRA).  The Board will initially address the Veteran's reserve service.  

	Reserve service 

The term "active military, naval, or air service" under 38 U.S.C.A. § 1110 includes "active duty, any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training during which the individual concerned was disabled from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24).

Active duty for training is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term inactive duty for training is defined, in part, as duty, other than full-time duty.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Service connection may be warranted for diseases or injuries incurred during active service or during ACDUTRA.  Only injuries incurred during periods of INACDUTRA may be service connected.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see also VAOPGCPREC 86-90; Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993).  "Injury" is defined as harm resulting from some type of external trauma and "disease" is defined as harm resulting from some type of internal infection or degenerative process.  See VAOPGCPREC 4-2002.

Certain evidentiary presumptions, including the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service, are provided by law to assist Veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. §§ 1111, 1112, 1153; 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309.

However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period).  In such cases, the evidentiary burden is on the claimant to show that he became disabled from an injury or disease incurred in line of duty during ACDUTRA, or from an injury during INACDUTRA.

In this matter, service treatment records indicate onset of a lower back disorder in the mid 1970s.  December 1976 reports of medical examination and history indicate back strain.  Subsequent service treatment records, pertaining to the Veteran's reserve service through the late 1970s, 1980s, 1990s, and early 2000s, indicate frequent treatment for lower back disorders to include back strain and symptoms associated with degenerative changes.  The Board finds a service connection finding for these back disorders based on INACDUTRA unwarranted because the record does not indicate that the Veteran experienced an injury during INACDUTRA which led to his back problem.  Rather, the record indicates a progressive disease process gradually leading to the Veteran's worsening lower back problems over the decades of his service.  Moreover, a finding of service connection based on his periods of ACDUTRA would be unwarranted as well.  The record does not indicate onset of the disease processes involving the lower back during the Veteran's periods of ACDUTRA.  

Rather, the records indicate that the Veteran's treatment during his periods of reserve service was for a back disorder that manifested prior to his reserve service, and that that disorder gradually worsened.  As indicated, presumptions typically available to claimants for service connection based on active service cannot be applied in matters involving periods of ACDUTRA.  So, any presumption related to sound condition, or to a chronic disorder such as arthritis which may have manifested within one year of ACDUTRA service, will not be of benefit to the Veteran.  See Paulon, supra.  As such, a service connection finding for a lower back disorder based on the Veteran's reserve service would be unwarranted here.  

With regard to the Veteran's peripheral neuropathy, the record indicates onset of the disorder sometime in the early 2000s, during a time period when the Veteran served in the reserves, and prior to the September 2004 commencement of his second period of active service.  A May 1996 report of medical examination notes that the Veteran was found to be normal neurologically.  This report provides detail regarding several disorders, but peripheral neuropathy is not among them.  A private August 2002 neurology examination report provides the earliest diagnosis of peripheral neuropathy.  The Board notes, moreover, a May 2005 private examination report that addressed the Veteran's peripheral neuropathy, which indicates that the Veteran began complaining of grip weakness in 2003.  And the Board notes a June 2005 follow-up report from the same examiner who indicates that he could not determine the onset of the Veteran's peripheral neuropathy.    

As with the Veteran's back disorder, a service connection finding for peripheral neuropathy would be unwarranted based on the Veteran's reserve service.  No evidence indicates an injury during a period of INACDUTRA.  No evidence indicates onset of peripheral neuropathy during a period of ACDUTRA.  And the Veteran cannot avail himself of presumptions to service connection that would typically apply following periods of regular active duty service.  See Paulson, supra.    

In sum, the medical evidence of record indicates that the Veteran was treated during his reserve service for lower back and peripheral neuropathy disorders.  However, none of this evidence indicates onset of these disorders during the periods of reserve service, or aggravation of these disorders during reserve service.  As such, service connection findings based on that service would not be warranted.  

	Active service

As indicated, the Veteran served on active duty in the United States Army from December 1990 to April 1991, and from September 2004 to June 2008.  The Board has reviewed the record to determine whether the Veteran incurred his disorders during this service, or whether the disorders preexisted service but were aggravated during a period of active service.  

Again, service connection will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For reasons detailed earlier, the Board finds that the Veteran did not incur lower back and peripheral neuropathy disorders during his periods of active service.  Medical examination reports dated from the late 1970s to the early 1990s demonstrate that he Veteran entered active service in December 1990 with a preexisting back disability.  Medical examination reports dated from the early 1990s to the early 2000s demonstrate that he Veteran entered active service in September 2004 with a preexisting back disability.  And the August 2002 neurophysiology report of record evidences that the Veteran entered active service in September 2004 with preexisting upper extremity peripheral neuropathy.  As such, the issue before the Board is whether the Veteran's preexisting disorders were aggravated by active service.  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disorder.  See 38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306 . 

Every Veteran who served in the active military, naval, or air service after December 31, 1946 is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111  (West 2002).  See Cotant v. Principi, 17 Vet. App. 117, 131 (2003) (holding that the clear and unmistakable evidence standard is "onerous" and requires an "undebatable" result). 

Importantly, only those conditions recorded in examination reports can be considered as "noted."  38 C.F.R. § 3.304(b).  A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b)(1). 

In this matter, the Veteran cannot be presumed to have entered either period of active service sound because of the voluminous medical evidence of record - to include examination reports - which demonstrates pre-service back and neuropathy disorders.  See 38 C.F.R. § 3.304(b)(1).  As such, the presumption of sound condition will not apply here.  38 U.S.C.A. § 1111 (West 2002).  The inquiry in this matter will be limited to whether the preponderance of the evidence of record indicates that the Veteran's documented pre-service disorders were not worsened during service.  38 U.S.C.A. § 1153.  The Board notes that a lack of aggravation may be shown by evidence indicating that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002). 

The Board will address the Veteran's disorders separately below.

Lower back:

Certain evidence in this matter indicates that the Veteran's lower back disability was not aggravated by his two periods of active service.  Service treatment records dated through the 1980s, prior to the commencement of active service in December 1990, demonstrate that the Veteran had a lower back strain for which he received regular treatment and evaluation.  And reports of medical examination dated in December 1991 (and even May 1996) note the Veteran's lower back and spine as normal, and do not refer to any complaints of a back disorder.  With regard to the second period of active service, service treatment records dated between April 1991 and the commencement of the second period of active service in September 2004 evidence that the Veteran eventually developed arthritic disorders in his lower spine.  Service treatment records dated during the Veteran's active service between September 2004 and June 2008 note these disorders as well.  But these records do not indicate a meaningful worsening of the lower back disorders that existed prior to September 2004.  

Moreover, the November 2010 VA examiner offered an opinion adverse to the Veteran's claim.  The examiner specifically stated that he did not believe that active service "aggravated or made permanently worse the back condition beyond its natural progression."  Again, this examiner indicated a personal assessment of the Veteran, and a review of the claims file.  And the examiner concluded his opinion with a rationale, stating that the Veteran's height and obesity "puts a tremendous strain on the lower back and one would argue that that is the higher strain on the lower back condition versus any temporary lifting or activity that he performed while in the military."  See Bloom, supra.   

Other evidence indicates, however, that the Veteran's lower back disorders were aggravated by active service.  The Veteran's entrance report of medical history dated in December 1990 reflected no complaints regarding his preexisting back disorder.  But his March 1991 discharge report of medical history noted severe and recurrent back pain, and treatment during active service for the pain.  See Layno, supra.  Service treatment records support the Veteran's claim to active duty problems by indicating treatment for degenerative disorders in the lower spine between December 1990 and April 1991.  Evidence of degenerative disorders indicates that the lower back had worsened during active service beyond the natural progress of the lower back strain that had been repeatedly diagnosed during the 1980s, prior to the start of active duty in December 1990.  

Moreover, although the record is clear that the Veteran entered active service in September 2004 with degenerative disorders in his lower spine, he was nevertheless regarded as fit for duty despite these disorders.  The record contains no entrance report of medical examination dated in September 2004 which states this.  However, it is clear that the Veteran served on active duty for 4 years until his lower back problem became severe enough to warrant his medical discharge from service.  That he had to leave service in large part due to the disabling effects of his lower back disorders indicates a significant worsening during service.  

Finally, the Board notes the medical opinions of record in support of the Veteran.  The physician who completed the June 2009 private examination report stated, after discussing the Veteran's extensive lumbosacral degeneration and his physical activities during active service, that the Veteran's back disorders "should be considered related to his military service."  Moreover, it is of significant probative value that the medical professionals who conducted the Veteran's medical evaluation board proceedings and physical evaluation board proceedings found aggravation.  The medical evaluation board stated that the low back pain secondary to degenerative disc disease was "permanently aggravated by service."  The physical evaluation board stated that the back disability was "[c]onsidered permanently service aggravated by repetitive strain injury[.]"  See Bloom, supra.  

Lastly, the Veteran has provided lay evidence in the record that his lower back disorder worsened during his period of active service.  As pain and limitation associated with a back disorder are observable symptoms, the Board finds that his statements are probative evidence in support of in-service aggravation as well.  See Layno, supra.  

In sum, probative medical and lay evidence of record is in conflict with regard to the issue of whether either of the Veteran's periods of active service aggravated his pre-service lower back disorder.  Indeed, the evidence of record is in a state of equipoise.  As such, a reasonable doubt has been created in the record.  This is an appropriate case therefore in which to grant the claim by invoking VA's doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b); Gilbert, supra. 

Peripheral neuropathy of the upper extremities:

As indicated, the earliest medical evidence of record of peripheral neuropathy is found in a private neurophysiology report dated in August 2002.  Statements of record by the Veteran indicate a possible onset of the disorder perhaps as early as the late 1990s.  As such, the Veteran's first period of active service is not at issue here.  What is at issue is whether the second period of active service aggravated the neuropathy disorder.  

As with the claim regarding the lower back disability, the evidence is divided with regard to the issue of whether the Veteran's upper extremity peripheral neuropathy was aggravated by service.  On the one hand, service treatment records dated from September 2004 to June 2008 do not indicate a significant worsening of the disorder.  The disorder is noted in the records, but it is not clear from these records that a worsening beyond the natural progress of the disease had occurred.  See Wagner, supra.  The February 2008 physical evaluation board report did not find that service aggravated the peripheral neuropathy.  Rather, that report indicated that the disorder was "not unfitting" due to the Veteran's "mild" symptoms.  Moreover, the November 2010 VA examiner stated clearly that the Veteran's upper extremity peripheral neuropathy "was not aggravated or made permanently worse by his experiences on active duty in the military."  Again, this examiner indicated a review of the claims file, and an examination of the Veteran.  See Bloom, supra.  

However, in providing a rationale for his opinion, the November 2010 examiner actually offered evidence that weakened the effect of his adverse opinion.  After stating that service did not aggravate the disorder, the examiner admitted that, because he could not determine the etiology of the Veteran's peripheral neuropathy, he could not render an informed opinion on whether service aggravated the pre-service disorder.  The November 2010 examiner's opinion is also countered by the specific findings in the December 2007 board of medical evaluation report in which medical professionals familiar with the Veteran's medical history and status found clearly that service did permanently aggravate the Veteran's peripheral neuropathy.  See Bloom, supra.  And finally, the Board has found of probative value the Veteran's own statements, offered during his testimony before the Board in September 2011, in which he clearly indicated that his peripheral neuropathy had worsened over the four years of active service between 2004 and 2008.  The Veteran indicated that he experienced increased weakness and cramping in his upper extremities due to demands associated with his MOS.  He also indicated that his grip strength was reduced.  As such symptoms are observable to a lay person, his statements have been considered here.  See Layno, supra.  

In sum, probative medical and lay evidence of record is in conflict with regard to the issue of whether the Veteran's pre-service upper extremity peripheral neuropathy was aggravated during his second period of active service between September 2004 and June 2008.  As such, this is an appropriate case in which to grant the claim by invoking VA's doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b); Gilbert, supra. 


ORDER

Entitlement to service connection for hepatitis C is denied.  

Entitlement to service connection for degenerative disc disease and degenerative joint disease of the lumbosacral spine is granted.    

Entitlement to service connection for peripheral neuropathy in the right upper extremity is granted.   

Entitlement to service connection for peripheral neuropathy in the left upper extremity is granted.  


REMAND

In February 2009, the RO denied service connection claims for bilateral lower extremity peripheral neuropathy.  In February 2010, the Veteran filed a timely NOD as to that decision.  A SOC should be issued to the Veteran in response.  See Manlincon, supra.  

Accordingly, the case is REMANDED for the following action:

The RO should issue a SOC that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the Veteran's claims for service connection for peripheral neuropathy in the lower extremities.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


